Case 5:20-cv-00297-JGB-KK Document 42 Filed 11/23/20 Page 1 of 1 Page ID #:438



                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

  Case No.        EDCV 20-297-JGB-KKx                                       Date: November 23, 2020
  Title: Raul Enrique Garcia Martinez v. Warren Stanley, et al.



 Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


                  DEB TAYLOR                                                  Not Reported
                    Deputy Clerk                                             Court Reporter


     Attorney(s) Present for Petitioner(s):                      Attorney(s) Present for Respondent(s):
                   None Present                                               None Present

 Proceedings:         (IN CHAMBERS) ORDER


         On November 9, 2020, Defendant Kyle Bush filed a Motion to Compel Plaintiff to Provide

 Responses to Interrogatories and for Award of Costs (“Motion”). Dkt. 38. Plaintiff has not filed an

 opposition, which the Court deems consent to the granting of the Motion. See Local Rule 7-12. The

 Court having considered Defendant’s motion, Plaintiff’s failure to file an opposition, and finding good

 cause, IT IS HEREBY ORDERED that the Motion is GRANTED as follows:

         1. Plaintiff shall provide responses to Defendant’s interrogatories, without objection, no later

                than 30 days after the issuance of this order; and

         2. Plaintiff shall also pay to Defendant the reasonable attorney’s fees in the amount of

                $330.00 no later than 30 days after the issuance of this order.




  Page 1 of 2                           CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
